              Case 20-11768-CSS     Doc 300     Filed 08/07/20   Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                    Chapter 11

Lucky Brand Dungarees, LLC et al.         Case No. 20-11768 (CSS)

               Debtors.                   Jointly Administered

                                          Hearing Date: 8/12/20 @ 10:00 a.m.
                                          Objections Due: 8/7/20 @ 4:00 p.m.

                                          Re: D.I. 15, 180


  REM OPTICAL COMPANY’S (I) LIMITED OBJECTION TO ASSUMPTION AND
     ASSIGNMENT OF EXECUTORY CONTRACT, AND (II) RESERVATION
  OF RIGHTS AND CONDITIONAL REQUEST FOR ADEQUATE PROTECTION,
WITH RESPECT TO DEBTORS’ SALE MOTION AND NOTICE OF CURE AMOUNTS

         Trademark licensee and executory contract counterparty Rem Optical Company,

Inc. (“Rem”), hereby files this limited objection and reservation of rights concerning the

Debtors’ sale process generally and their efforts to seek permission to assume and assign

the License Agreement (defined below).

                                    BACKGROUND

         1.     Debtor Lucky Brand Dungarees, LLC (“Licensor”) and Rem are party to

that certain License Agreement dated as of June 4, 2007 (as amended to the date hereof,

the “License Agreement”). 1 The License Agreement is an integrated executory contract

providing for, among other things, the grant of various intellectual property rights from




1  The License Agreement itself purports to be confidential. Rem will consult with the
Debtors and their counsel concerning whether and how the document may be filed with
the Court should its precise terms become relevant.
            Case 20-11768-CSS       Doc 300    Filed 08/07/20   Page 2 of 5




Licensor to Rem (the “Licensed Rights”), as well as trade, marketing and numerous other

economic and non-economic obligations between the parties.

      2.      The Debtors have stated they intend to sell and transfer the License

Agreement as part of their ongoing sale process, and they have provided Rem with a

monetary cure amount, but no other assurances of the ability of SPARC, the IP Buyer, or

any other buyer to provide future performance under the License Agreement.

      3.      Licensor and Rem have been negotiating a possible amendment to the

License Agreement to address the terms on which Rem might consent to the assumption

and assignment of the License Agreement, but to date not agreement has been reached.

                                    OBJECTIONS

      4.      In the absence of a finalized agreement concerning the terms on which it

would consent to the assumption and assignment of the License Agreement, Rem files

this Objection out of an abundance of caution to address the following issues.

      No Adequate Assurances of Future Performance.

      5.      Neither the Debtors nor SPARC have provided any assurances, let alone

adequate assurances, that SPARC or any other prospective purchaser can provide future

performance of the non-economic obligations of Licensor under the License Agreement.

As the licensor under the License Agreement, any purchaser would be under an

obligation to maintain and protect not just the general legal existence of the marks

involved, but also the intrinsic and unique identity associated with the marks and other

intellectual property licensed thereunder, from which their value arises. While SPARC

has experience with managing apparel brands, the License Agreement refers in

numerous places to maintaining the particular “philosophy” of the Lucky marks, and

further acknowledges that the identity of the owners of a company can reflect upon and


                                           2
             Case 20-11768-CSS       Doc 300    Filed 08/07/20   Page 3 of 5




affect the standards, reputation, image, prestige and goodwill that are inherent in a mark.

It cannot be presumed that these “soft” performance obligations could be performed by

just any purchaser, however experienced it might be in managing apparel brands.

(Indeed, SPARC’s broad experience with a number of marks and brands could in fact

work against it here, to the extent that could cause dilution or crossover among or

between the various brands it and its affiliates manage.)

      6.       Accordingly, unless and until Rem receives adequate assurance of a

purchaser’s ability to satisfy the non-economic performance obligations under the

Licensing Agreement that are unique to the marks and other intellectual property

thereunder, or until Rem grants its consent, the Licensing Agreement may not be

assumed and assigned. See 11 U.S.C. § 365(b)(1)(C). In any event, Rem does not

consent to any amendment of nor grant any waivers concerning performance of these

non-economic obligations under the License Agreement, and reserves and preserves all

rights to demand full performance thereof from any assignee of the License Agreement.

      Cure Amounts.

        7.     Docket No. 180 lists the proposed cure amount for the License

 Agreement at $5,108. Rem does not dispute that this is the approximate amount of the

 presently liquidated amount outstanding under the License Agreement, arising from

 sales of licensed products to Licensor under the License Agreement. Rem does object

 to any characterization that payment of this amount would cure any outstanding non-

 monetary, performance-related defaults or obligations under the License Agreement

 that may have accrued in part prior to assumption and assignment, such as the duty to

 defend the licensed rights from infringement that commenced prior to that time.




                                            3
              Case 20-11768-CSS      Doc 300      Filed 08/07/20   Page 4 of 5




       8.      The sale order must clarify that the purchaser will assume any non-

economic and other performance type obligations thereunder, regardless of when such

obligations accrue. See, e.g., In re Fleming Cos., 499 F.3d 300, 308 (3d Cir. 2007)

(contract must be assumed in its entirety).

      Adequate Protection of License Rights.

       9.      As a licensee of intellectual property rights, including trademarks, Rem is

entitled to and possessed of certain statutory and other rights in the event the License

Agreement is rejected rather than assumed and assigned. See 11 U.S.C. § 365(n);

Mission Prod. Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1661 (2019)

(“Rejection of a contract—any contract—in bankruptcy operates not as a rescission but

as a breach.” (rejection under 11 USC § 365 of trademark license by licensor did not

terminate license rights previously granted to non-debtor licensee)). This is particularly

true given that the License Agreement grants Rem certain exclusive license rights,

which in this context are typically considered more property-like in nature than merely

personal.

       10.     Accordingly, any sale of the underlying trademarks and other intellection

property licensed to Rem under the License Agreement, separate from the License

Agreement, must be conditioned on providing adequate protection of the rights granted

to Rem under the License Agreement. See 11 U.S.C. § 363(e) (“on request of an entity

that has an interest in property used, sold, or leased, or proposed to be used, sold, or

leased, by the trustee, the court, with or without a hearing, shall prohibit or condition

such use, sale, or lease as is necessary to provide adequate protection of such

interest”).




                                              4
            Case 20-11768-CSS       Doc 300      Filed 08/07/20   Page 5 of 5




                                     CONCLUSION

      11.      Rem reserves all rights to raise further objections as this case develops,

for example, if the stalking horse is not the eventual purchaser, if any eventual

amendment to the License Agreement is challenged or not assented to by a competing

purchaser, if the purchased assets do not include the Licensed Rights, if an assignee

of the License Agreement fails to fulfil the non-monetary obligations under the License

Agreement, or if the License Agreement itself is ultimately rejected rather than assumed

or assigned.

Dated: August 7, 2020

                                  MACAULEY LLC


                                         /s/ Thomas G. Macauley
                                  Thomas G. Macauley (No. 3411)
                                  300 Delaware Ave., Suite 1018
                                  Wilmington, DE 19801
                                  (302) 656-0100

                                         -and-

                                  BIRCH HORTON BITTNER & CHEROT
                                  Austin K. Barron
                                  510 L St., Suite 700
                                  Anchorage, AK 99501
                                  (907) 263-7245
                                  abarron@bhb.com

                                  Attorneys for Rem Optical Company, Inc.




                                            5
